O’Donnell, J.,
dissenting.
{¶ 21} While I concur with the views expressed in Justice Cupp’s dissenting opinion, I write separately to emphasize that, in my view, the majority opinion is advisory in nature and grants relief in derogation of the Ohio Constitution.
{¶ 22} The pleading before us, styled as a “Motion for Reconsideration or Stay,” filed by the secretary of state, seeks a “clarification” on whether she should accept or reject a petition for referendum in connection with Am.Sub.S.B. No. 117. The secretary relates that her office has received a letter from certain groups participating in this case as amici that states that they are “seriously considering initiating a referendum campaign.” The secretary does not allege, however, that any petitions for referendum have been filed in her office concerning Am.Sub.S.B. No. 117. As there is no actual referendum petition before her, any decision rendered by this court with respect to the possibility of such a filing is wholly advisory.
{¶ 23} As this court stated in Fortner v. Thomas (1970), 22 Ohio St.2d 13, 14, 51 O.O.2d 35, 257 N.E.2d 371, “it is the duty of every judicial tribunal to decide actual controversies between parties legitimately affected by specific facts and to render judgments which can be carried into effect.” We further stated that it is the “settled judicial responsibility for courts to refrain from giving opinions on abstract propositions and to avoid the imposition by judgment of premature declarations or advice upon potential controversies.” Id. In short, “we will not indulge in advisory opinions.” State ex rel. White v. Kilbane Koch, 96 Ohio St.3d 395, 2002-Ohio-4848, 775 N.E.2d 508, ¶ 18.
{¶ 24} Accordingly, I do not believe that the court should consider the issue before us, and I would dismiss the motion filed by the secretary of state.
{¶ 25} More significantly, the relief granted by the majority contravenes Section lc, Article II of the Ohio Constitution, which sets forth only one process for delaying the effective date of the legislation filed by the governor with the secretary of state. As we held in Thornton v. Salak, 112 Ohio St.3d 254, 2006-Ohio-6407, 858 N.E.2d 1187, ¶ 19-20, “absent a petition for referendum being filed with the Secretary of State, the effective date of the new legislation is fixed and certain, because Section lc, Article II of the Ohio Constitution specifies that it shall go into effect 90 days after it shall have been filed by the Governor in the office of the Secretary of State.
*109{¶ 26} “As a corollary, when the electorate is asked to vote on a referendum on newly enacted legislation, such certainty also exists because, upon the filing of a referendum petition, the effective date of new legislation is stayed pending the outcome of the referendum vote. See Section lc, Article II, Ohio Constitution. If the referendum vote is successful, the new law never goes into effect, and the old law remains. If the referendum fails, the new law becomes effective.”
{¶ 27} A majority of this court held that Governor Taft filed Am.Sub.S.B. No. 117 with the secretary of state on January 5, 2007, and that the subsequent actions of Governor Strickland and Secretary of State Brunner did not nullify that filing date. The secretary of state did not accept any referendum petitions within 90 days of January 5, 2007, and the Ohio Constitution sets forth no other means by which to stay the effective date of that legislation. Therefore, in conformity with Section lc, Article II of the Ohio Constitution, it is my view that Am.Sub.S.B. No. 117 is now effective law.
{¶ 28} The majority, however, has stayed the effective date of that legislation, stating that it was “a nullity” until our decision on August 1, 2007. This result has no basis in the Ohio Constitution or in our precedent, and the fact that this case is unique does not justify granting such extraconstitutional relief. The Supreme Court of Ohio does not have the authority to amend the Ohio Constitution by a judicial decision.
{¶ 29} Based on the foregoing, I would dismiss the motion for reconsideration filed by the secretary of state.